Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Final Rejection is in response to Applicant Arguments/Remarks Made in an Amendment filed 03/14/2022.
	Claims 1-3, 9-12, 19, and 20 are amended. 
	Claims 1-4, 7, 9-13, 15-17, and 19-21 remain pending.

Response to Arguments
	Argument 1, in Applicant Arguments/Remarks Made in an Amendment filed 03/14/2022 pg. 8-11, applicant argues that prior art does not teach, “based on the received instructions and without input other than (i) the received instructions for identifying the single prototyping file in the memory and (ii) the received instructions for the total height and total width of the single canvas, adjust the size of the web browser to span the single canvas over a plurality of display screens so that the plurality of windows generated by the single prototyping file are respectively displayed on the plurality of display screens, wherein the total height and the total width of the spanned single canvas correspond respectively to a combined height and a combined width of the plurality of display screens”.
Response to Argument 1, the examiner respectfully disagrees. Adams teaches in para. [0051, 0062], that the single-screen computing system (e.g., SCS 210) performs actions to communicate with the server, access a memory (e.g. memory 282) internal to the server, and obtain DSI from a display window configuration file (e.g., DWCF 280 of FIG. 2) stored in the memory (e.g. memory 282) and that the display screen windows (e.g., DSWs 250', . . . , 272') are displayed in the same or substantially similar placement pattern as a placement pattern of the display screen window (e.g., DSWs 250, . . . , 272) of the multi-screen computing system. 	Thus the limitation of “(i) the received instructions for identifying the single prototyping file in the memory”, is equivalent to the instruction identifying the display window config file (DWCF) and “(ii) the received instructions for the total height and total width of the single canvas”, is equivalent to how the DWCF contains the total height and width of DS 224. It is further noted in para. [0041] that the SSRF is automatically computed by determining the ratio of the display screen's 224 x-resolution value to a combined width of a given display screen (e.g., DS 250, . . . , 272) layout ascertained from a multi-screen workspace configuration file. Therefore the SCS can automatically span the canvas over a plurality of display windows based solely on the received instructions ascertained from an input configuration file which contains input instructions for the total x-resolution height values and width of a display screen. It is understood that in this embodiment, no other input other than the received instructions for identifying the single configuration file in the memory and (ii) the received instructions for the total height and total width of a given display screen causes each DS window to be displayed according to the total resolutions defined in the DSCF of Adams.

	Argument 2, in Applicant Arguments/Remarks Made in an Amendment filed 03/14/2022 pg. 11-13, that Adams does not teach, “the plurality of windows each showing different information and being generated by the single prototyping file to communicate and interact with each other so that changes on one of the windows are shown on one or more of the other windows so as to pass information among the plurality of windows”.
	Response to Argument 2, the examiner respectfully disagrees. Adams teaches in para. [0030] that each of the DSWs 250, . . . , 272 can include the same or different content. Wherein the limitation of, “the plurality of windows each showing different information” is equivalent to an embodiment wherein each of the plurality of display screen windows have different content information. It is further noted in para. [0025] that the DSW location information can generally include a string of letters or numbers indicating a pre-defined region of a DS (e.g., DS 234, . . . , or DS 240) in which at least one DSW (e.g., DSW 250, . . . , and/or DSW 272) is displayed. Thus the limitation of, “the plurality of windows each showing different information and being generated being generated by the single prototyping file to communicate and interact with each other”, is equivalent to how each of the plurality of display screen windows, which may include different content, may have a predefined region such an upper or a lower right position which communicate and interact with each other in that the positioning of an upper right window affects the display location of a lower right window. It is further noted that, Bender also teaches in para. [0028], that the program code can render markers that visually guide a user from a first display, through an area without screens, and help the user orient a landing point on a second (target) display, before the cursor arrives. Thus the limitation of , “to communicate and interact with each other so that changes on one of the windows are shown on one or more of the other windows so as to pass information among the plurality of windows”, is equivalent to how the displays 210-230 communicate and interact with each other in order to display the location of a mouse cursor as a user changes the cursor’s location from one display to another.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 10-13, 16, & 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20090254854 “Adams”, U.S. Patent Application Publication NO. 20200133459 “Bender”, and U.S. Patent Application Publication NO. 20190065133 “Liu”.
Claim 1:
Adams teaches a device for multi-display prototyping, comprising a processor configured to:
receive instructions for identifying in a memory a single prototyping file (i.e. para. [0027], FIG. 2, the server 204 can be comprised of an internal memory device 282 for storing the received information in a display window configuration file (DWCF) 280) that is executable (i.e. para. [0040], “the user interface 220 can facilitate user-software interaction for communicating with a server 204. The user interface 220 can also facilitate user-software interaction for selecting a screen size reduction factor (SSRF) from a menu displayed on the DS 224. The menu can be a user selectable menu that includes a plurality of SSRFs”, wherein a skilled artisan understands that all things in memory have a location and name and that a user instruction to select an SSRF for a configuration file), 
the plurality of windows each showing different information and being generated by the single prototyping file to communicate and interact with each other (i.e. para. [0025], “The DSW area information can generally include a string of numbers indicating a total area of the DSW… The DSW location information can generally include a string of letters or numbers indicating a pre-defined region of a DS (e.g., DS 234, . . . , or DS 240) in which at least one DSW (e.g., DSW 250, . . . , and/or DSW 272) is displayed”, wherein a plurality of windows that communicate and interact with each other is equivalent to each Display Screen Window in a Display Screen has a pre-defined region position, like an upper or lower right, which affects the display location of another DSW, such as being in a upper or lower left position) , and 
each of the generated plurality of windows having a defined height and width within the single canvas (i.e. para. [0032-0033], FIG. 3, The DS 234 also contains four (4) DSWs 250, . . . , 256 having the same resolution. The DS 234 has a display screen resolution defined by the following mathematical equation DSR=N.sub.C by N.sub.R, where DSR represents a resolution of a display screen, N.sub.C represents the number of columns of pixels creating a display screen, and N.sub.R represents the number of rows of pixels creating a display screen); and	 based on the received instructions (i.e. para. [0051], the single-screen computing system (e.g., SCS 210) performs actions to communicate with the server, access a memory (e.g. memory 282) internal to the server, and obtain DSI from a display window configuration file (e.g., DWCF 280 of FIG. 2) stored in the memory (e.g. memory 282)) and without input other than (i) the received instructions for identifying the single prototyping file in the memory and (ii) the received instructions for the total height and total width of the single canvas, adjust the size of the  span the single canvas (i.e. para. [0062], “the display screen windows (e.g., DSWs 250', . . . , 272') are displayed in the same or substantially similar placement pattern as a placement pattern of the display screen window (e.g., DSWs 250, . . . , 272) of the multi-screen computing system”, wherein it is noted in Fig. 2, that the second computer displays each of the DSW 250-256 in response to user input retrieving the DW Configuration File 280 that contains the total height and width of DS 234. Thus by adjusting the resolution, the size  is adjusted according to total height and width of the DS)  (i.e. para. [0034], Fig. 2, “the DSs 234, 240 include four (4) respective DSWs 250, . . . , 256, 266, . . . , 272 having the same resolutions (e.g., 800 by 600) and areas”, wherein in Fig. 2, Second computing system 210 displays each DS window 250-256 as 250’-256’ according to the total resolutions defined in DSCF in Fig. 4). 
While Adams teaches  instructions input by a user for identifying the single prototyping file, Adams may not explicitly teach a file
that is executable by a web browser; and
that changes on one of the windows are shown on one or more of the other windows so as to pass information among the plurality of windows
However Bender teaches,
a file (i.e. para. [0025], the virtual bounding box can be an object that the program code stores in memory) that is executable by a web browser (i.e. para. [0057], The applications are accessible from various client devices through a thin client interface such as a web browser)
Bender also teaches
to communicate and interact with each other so that changes on one of the windows are shown on one or more of the other windows so as to pass information among the plurality of windows (i.e. para. [0028], “that the program code can render markers that visually guide a user from a first display, through an area without screens, and help the user orient a landing point on a second (target) display, before the cursor arrives”, wherein in Fig. 4, displays 210-230 communicate and interact with each other in order to display the location of a mouse cursor as a user changes the cursor’s location from one display to another)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add a file that is executable by a web browser; and that changes on one of the windows are shown on one or more of the other windows so as to pass information among the plurality of windows, to Adams’ multi-screen workspace, with a file that is executable by a web browser; and that changes on one of the windows are shown on one or more of the other windows so as to pass information among the plurality of windows, as taught by Bender. One would have been motivated to combine Bender with Adams, and would have had a reasonable expectation of success this increases the usability and convenience for a user.
While Adams teaches span the single canvas so that the plurality of windows generated by the single prototyping file are respectively displayed, Adams and Bender may not explicitly teach 
span the single canvas over a plurality of display screens so that the plurality of windows generated by the single prototyping file are respectively displayed on the plurality of display screens.  However, please note Adams, [0044], discussing that users can set variables for resolution, including 100% which indicates that the canvas could be displayed over multiple screens but it is not clear whether this meets the claim language, thus in interests of compact prosecution a third reference is used.
However, Liu teaches
based on the received instructions (i.e. para. [0070], Fig. 7, S701, the basic information of the display panel is extracted through the information channel, the basic information is, for example, the resolution of the display panel, the resolution of each of the plurality of sub display panels, etc), span the single canvas over a plurality of display screens so that the plurality of windows generated by the single prototyping file are respectively displayed on the plurality of display screens (i.e. para. [0073], step S703, the testing image is provided to the display panel, so that the testing image is provided to the plurality of sub display panels of the display panel through the display channel), wherein the total height and the total width of the spanned single canvas correspond respectively to a combined height and a combined width of the plurality of display screens (i.e. para. [0077], This makes the dividing and the sequencing methods of the display data of the display panel consistent with the resolution of each of the plurality of sub display panels).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add to span the single canvas over a plurality of display screens so that the plurality of windows generated by the single prototyping file are respectively displayed on the plurality of display screens, to Adams-Bender’s multi-screen workspace, with to span the single canvas over a plurality of display screens so that the plurality of windows generated by the single prototyping file are respectively displayed on the plurality of display screens, as taught by Liu. One would have been motivated to combine Liu with Adams-Bender, and would have had a reasonable expectation of success as this reduces the time and efforts with adjusting the topology of the plurality of display screens.

Claim 2: 
Adams, Bender, and Liu teach the device of claim 1.
Adams further teaches wherein the processor is, configured to span the single canvas so that each of the windows is displayed (i.e. para. [0062], “the display screen windows (e.g., DSWs 250', . . . , 272') are displayed in the same or substantially similar placement pattern as a placement pattern of the display screen window (e.g., DSWs 250, . . . , 272) of the multi-screen computing system”, wherein it is noted in Fig. 2, that the second computer displays each of the DSW 250-256 in response to user input retrieving the DW Configuration File 280 that contains the total height and width of DS 234). 
Liu further teaches wherein each window of single canvas is
is displayed on a single one of the display screens and each of the display screens displays only one of the windows (i.e. para. [0049] Fig. 4a, “The 9 submatrices E are sequenced according to a predetermined third topology, for example, the submatrices E are arranged in a sequential order of E11, E12, E13, E23, E22, E21, E31, E32 and E33” in which a each sub display screen only displays its respective sub divided image section).  

Claim 3:
Adams, Bender, and Liu teach the device of claim 2.
Adams further teaches wherein the processor is, configured to span the single canvas (i.e. para. [0062], “the display screen windows (e.g., DSWs 250', . . . , 272') are displayed in the same or substantially similar placement pattern as a placement pattern of the display screen window (e.g., DSWs 250, . . . , 272) of the multi-screen computing system”, wherein it is noted in Fig. 2, that the second computer displays each of the DSW 250-256 in response to user input retrieving the DdiffW Configuration File 280 that contains the total height and width of DS 234)
Liu further teaches 
so that each of the windows occupies the entire display screen on which it is displayed, hence eliminating a need for vertical and horizontal scrolling (i.e. para. [0050], Fig 4B, “the data of the testing image forms an m by n matrix …if the resolution of the display panel 210 is 3840*2160, then m and n can be 3840 and 2160”, wherein it is noted that the test image resolution evenly distributed across the subpanel matrix, thus eliminating the need for vertical or horizontal scrolling).  
Claim 4:
Adams, Bender, and Liu teach the device of claim 1.
Adams further teaches wherein the single prototyping file generates the plurality of windows in an arrangement corresponding to that of the plurality of display screens (i.e. para. [0062], the display screen windows (e.g., DSWs 250', . . . , 272') are displayed in the same or substantially similar placement pattern as a placement pattern of the display screen window (e.g., DSWs 250, . . . , 272) of the multi-screen computing system).  

Claim 6:
Adams, Bender, and Liu teach the device of claim 1.
Adams further teaches wherein the processor is further configured to display on a display screen a graphical user interface prompting the user of the device to enter (i) the name and the location of the single prototyping file in the memory and (ii) the total height and total width of the single canvas (i.e. para. [0040], “the user interface 220 can facilitate user-software interaction for communicating with a server 204. The user interface 220 can also facilitate user-software interaction for selecting a screen size reduction factor (SSRF) from a menu displayed on the DS 224. The menu can be a user selectable menu that includes a plurality of SSRFs”, wherein a skilled artisan understands that all things in memory have a location and name and that a user instruction to select an SSRF for a configuration file results in the user selecting a total height and width resolution of a display screen)



Claim 10:
	Claim 10 is the method claim with similar limitations to Claim 1 and is rejected for similar reasons.

Claim 11:
Claim 11 is the method claim with similar limitations to Claim 2 and is rejected for similar reasons.

Claim 12:
Claim 12 is the method claim with similar limitations to Claim 3 and is rejected for similar reasons.

Claim 13:
Claim 13 is the method claim with similar limitations to Claim 4 and is rejected for similar reasons.

Claim 16:
Claim 16 is the method claim with similar limitations to Claim 6 and is rejected for similar reasons.

Claim 20:
Claim 20 is the non-transitory computer-readable medium claim with similar limitations to Claim 1 and is rejected for similar reasons.

Claim 21:
 Adams, Bender, and Liu teach the device of claim 1.
Bender further teaches wherein the single canvas (i.e. para. [0025], the virtual bounding box) is spanned so that, for each of the plurality of windows (i.e. para. [0022], a first monitor 210, a second monitor 220, and a third monitor 230) of the spanned canvas a height and a width of the window respectively correspond to a height and a width (i.e. para. [0020], resolutions of each display of the multiple displays and generates a virtual desktop based on the display layout and the resolutions of each display) of a corresponding one of the plurality of display screens on which the window is displayed (i.e. para. [0024], The program code generates a virtual desktop based on the display layout and the resolutions of each display, where virtual space comprising the virtual desktop is determined by the program code relative to a physical size of each display of the two of more displays).  

Claims 7 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20090254854 “Adams”, U.S. Patent Application Publication NO. 20200133459 “Bender”, and U.S. Patent Application Publication NO. 20190065133 “Liu” as applied to claims 1 and 10 above, and further in view of and further in view of DisplayFusion, cited in PTO-892 filed 7/10/2020.
Claim 7:
Adams, Bender, and Liu teach the device of claim 6.
Adams, Bender, and Liu may not explicitly teach wherein:	 the display screen on which the graphical user interface is displayed is one of the plurality of display screens;	 or the display screen on which the graphical user interface is displayed is other than one of the plurality of display screens.  
However, DisplayFusion further teaches wherein:	the display screen (i.e. Fig. 1, it is noted that the Monitor Configuration window is displayed on Display 2) on which the graphical user interface (i.e. Fig. 1, Monitor Configuration window) is displayed is one of the plurality of display screens (i.e. it is noted in Fig. 1, that there are 3 display screen options); or the display screen on which the graphical user interface is displayed is other than one of the plurality of display screens.  
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the display screen on which the graphical user interface is displayed is one of the plurality of display screens, to Adams-Bender-Liu’s multi-screen workspace, with the display screen on which the graphical user interface is displayed is one of the plurality of display screens as taught by DisplayFusion. One would have been motivated to combine DisplayFusion with Adams-Bender-Liu, and would have had a reasonable expectation of success as the combination allows users to create different configurations for different environments such as home, work, or anywhere else.

Claim 17:
Claim 17 is the method claim with similar limitations to Claim 7 and is rejected for similar reasons.

Claims 9 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20090254854 “Adams”, U.S. Patent Application Publication NO. 20200133459 “Bender”, and U.S. Patent Application Publication NO. 20190065133 “Liu” as applied to claim 1 & 10 above, and further in view of U.S. Patent Application Publication 20150177843 “Park”, as previously cited in PTO-892 filed 7/10/2020.
Claim 9:
Adams, Bender, and Liu teach the device of claim 1.
While Liu teaches wherein the processor is configured to span the single canvas over the plurality of display screens (i.e. para. [0073], step S703, the testing image is provided to the display panel, so that the testing image is provided to the plurality of sub display panels of the display panel through the display channel), Adams, Bender, and Liu may not explicitly teach
 positioning the web browser so that controls of the web browser are not displayed on the plurality of display screens.  
	However, Park teaches 
positioning the web browser so that controls of the web browser are not displayed on the plurality of display screens (i.e. para. [0060], “a web page is displayed in a screen of the user terminal 100, … If the web page displayed in the screen of the user terminal 100 is scrolled up and down or otherwise manipulated, the screen of the display apparatus 300 that is connected to the screen of the user terminal 100 is synchronized and the screen manipulated from the user terminal 100 is equally displayed in the display apparatus 300”, wherein the web controls of web page displayed in user terminal 100 are not displayed on the display apparatus 300).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add positioning the web browser so that controls of the web browser are not displayed on the plurality of display screens, to Adams-Bender-Liu’s multi-screen workspace, with positioning the web browser so that controls of the web browser are not displayed on the plurality of display screens as taught by Park. One would have been motivated to combine Park with Adams-Bender-Liu, and would have had a reasonable expectation of success as the combination addresses problems that existing mirroring services which are used to transmit the entire screen of a user's smart phone, as it may cause privacy issues since screens of the user's smart phone which a user does not intend to share is shared (Park, para. [0004]).

Claim 19:
Claim 19 is the method claim with similar limitations to Claim 9 and is rejected for similar reasons.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20090254854 “Adams”, U.S. Patent Application Publication NO. 20200133459 “Bender”, and U.S. Patent Application Publication NO. 20190065133 “Liu” as applied to claim 10 above, and further in view of U.S. Patent Application Publication 20150268917 “Leppanen”, as previously cited in PTO-892 filed 7/10/2020.
Claim 15:
 Adams, Bender, and Liu teach the method of claim 10.
While Bender teaches changing, by a single user (i.e. para. [0022], the user utilizes an input device, such as a mouse, to select the various monitors 210 220 230 and manipulate the settings associated with the monitors 210 220 230, including the resolution of each monitor 210 220 230), (i.e. para. [0022], a first monitor 210, a second monitor 220, and a third monitor 230) generated by the prototyping file (i.e. para. [0025], the virtual bounding box is a two dimensional rectangle. FIG. 7 is an example of bounding box 255 generated by the program code and bounding a new virtual desktop 255 that includes three monitors (displays) 210 220 230).
	Bender may not explicitly teach changing
at least one of the and the location of the plurality of windows.
	However, Leppanen teaches changing, 
at least one of the number (i.e. para. [0060], With reference now to FIG. 10, in still other embodiments, the at least one memory and the computer program code may further be configured to, with the at least one processor, cause the apparatus to receive an indication that at least a third display 175 of a third user device 180 is to cooperatively present the image with the first display 105 and the second display 115) and the location of the plurality of windows (i.e. FIGS. 8A, 8B, and 8C, in some embodiments, the at least one memory and the computer program code may be further configured to, with the at least one processor, cause the apparatus to detect a change in a vertical position of one of the first or second user devices 110, 120 and adjust a configuration of the unitary viewing area 140 in response to the change detected).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add changing at least one of the number and the location of the plurality of windows, to Adams-Bender-Liu’s multi-screen workspace, with changing a number and location of a plurality of windows as taught by Leppanen. One would have been motivated to combine Leppanen with Adams-Bender-Liu, and would have had a reasonable expectation of success as the combination assists in maintaining proper presentation of images on one or more displays (Leppanen, para. [0001]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.T./Examiner, Art Unit 2171                                                                                                                                                                                                        /MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171